Exhibit 10.2

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made as of this          day of April, 2006 between The
Colonial BancGroup, Inc., a Delaware corporation (the “Corporation”), and
                                         (“Director”).

WITNESSETH THAT:

WHEREAS, Director is a member of, or is willing to become a member of, the Board
of Directors of the Corporation and in such capacity is, or will be, performing
a valuable service for the Corporation; and

WHEREAS, Section 145 of the Delaware General Corporation Law (the “State
Statute”) specifically provides that it is not exclusive, and thereby
contemplates that contracts may be entered into between the Corporation and the
members of its Board of Directors with respect to indemnification of such
directors; and

WHEREAS, in accordance with the authorization provided by the State Statute, the
Corporation has purchased and presently maintains a policy or policies of
directors and officers liability insurance (“D&O Insurance”), covering certain
liabilities which may be incurred by its directors and officers in the
performance of their services for the Corporation; and

WHEREAS, in order to resolve questions regarding the adequacy and reliability of
the protection afforded to directors by the Corporation and thereby induce
Director to serve or to continue to serve as a member of the Board of Directors
of the Corporation, the Corporation has determined and agreed to enter into this
Agreement with Director;

NOW, THEREFORE, in consideration of Director’s continued service as a Director
after the date hereof, the parties hereto agree as follows:

1. Indemnity of Director. In addition to the indemnity provided in Section 3
hereof, the Corporation hereby agrees to hold harmless and indemnify Director to
the fullest extent authorized or permitted by the provisions of the State
Statute, or by any amendment thereof or other statutory provisions authorizing
or permitting such indemnification which is adopted after the date hereof,
provided that no such indemnification is required to the extent that D&O
Insurance is available to provide in full the indemnification to which Director
would otherwise be entitled pursuant to this Section 1.

2. Maintenance of Insurance and Self-Insurance. (a) The Corporation represents
that it presently has in force and effect policies of D&O Insurance with
insurance companies. Subject only to the provisions of Section 2(b) hereof, the
Corporation hereby agrees that, so long as Director shall continue to serve as a
director of the Corporation and thereafter so long as a Director shall be
subject to any possible claim



--------------------------------------------------------------------------------

or threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that Director was a director of
the Corporation, the Corporation will purchase and maintain in effect for the
benefit of Director one or more valid, binding and enforceable policy or
policies of D&O Insurance.

(b) The Corporation shall not be required to maintain said policies of D&O
Insurance in effect if said insurance is not reasonably available or if, in the
reasonable business judgment of the directors of the Corporation then in office,
either (i) the premium cost for such insurance is substantially disproportionate
to the amount of coverage or (ii) the coverage provided by such insurance is so
limited by exclusions or otherwise that there is insufficient benefit from such
insurance.

3. Additional Indemnity. (a) Subject only to the exclusions set forth in
Section 4 and the limitations set forth in Section 6 hereof, the Corporation
hereby further agrees to hold harmless and indemnify Director against any and
all expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Director in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (including an action by or in the
right of or upon election by the Corporation) to which Director is, was, or at
any time becomes a party, or is threatened to be made a party, by reason of the
fact that Director is, was, or at any time becomes a director, officer, employee
or agent of the Corporation, or is or was serving or at any time serves at the
request of or upon election by the Corporation as a director, officer, employee
or agent of another corporation, partnership, employee benefit plan, joint
venture, trust or other enterprise.

(b) For purposes of this Agreement, “expenses” means all costs, charges and
expenses incurred in connection with any threatened, pending, or completed
proceeding, action or suit, whether civil or criminal, administrative or
investigative (including an action by or in the right of or upon election by the
Corporation), including, without limitation, attorneys’ fees, disbursements and
retainers, accounting and witness fees, travel and deposition costs, expenses of
investigation, judicial or administrative proceedings or appeals, and any
expenses of establishing a right to indemnification pursuant to this Agreement
or otherwise, including reasonable compensation for time spent by the Director
in connection with the investigation, defense or appeal of any proceeding or
action for indemnification for which he is not otherwise compensated by the
Corporation or any third party; provided, however, that the term “expenses”
includes only those costs, charges and expenses incurred with the Corporation’s
consent, which consent shall not be unreasonably withheld; and provided further,
that the term “expenses” does not include the amount of damages, judgments,
amounts paid in settlement, fines, penalties or excise taxes under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), actually levied
against the Director or paid by or on behalf of the Director.

 

2



--------------------------------------------------------------------------------

4. Exclusions on Additional Indemnity. No indemnity pursuant to Section 3 hereof
shall be paid by the Corporation:

(a) except to the extent the aggregate of losses to be indemnified thereunder
exceeds the amount of such losses for which Director is indemnified either
pursuant to Section 1 hereof or pursuant to any D&O Insurance purchased and
maintained by the Corporation;

(b) on account of Director’s conduct which is finally adjudged as resulting in
an unlawful personal benefit;

(c) on account of any suit in which judgment is rendered against Director for an
accounting of profits made or otherwise in connection with the purchase or sale
by Director of securities of the Corporation pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto or
similar provisions of any federal, state or local statutory law;

(d) on account of Director’s conduct which is finally adjudged as constituting
active or deliberate dishonesty or willful fraud or illegality;

(d) on account of any action initiated or brought voluntarily by the Director
and not by way of defense, except with respect to actions brought pursuant to
Section 10(b) hereof;

(f) if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

5. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Director is a director,
officer, employee or agent of the Corporation (or is or was serving at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise) and shall
continue thereafter so long as Director shall be subject to any possible claim
or threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that Director was a director of
the Corporation or serving in any other capacity referred to herein.

6. Notification and Defense of Claim. Promptly after receipt by Director of
notice of the commencement of any action, suit or proceeding, Director will, if
a claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; but the omission
so to notify the Corporation will not relieve the Corporation from any liability
which it may have to Director otherwise than under this Agreement. With respect
to any such action, suit or proceeding as to which Director notifies the
Corporation of the commencement thereof:

(a) the Corporation will be entitled to participate therein at its own expenses;

(b) except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to the
Corporation. After written

 

3



--------------------------------------------------------------------------------

notice from the Corporation to Director of its election so to assume the defense
thereof, the Corporation will not be liable to Director under this Agreement for
any legal or other expenses subsequently incurred by Director in connection with
the defense thereof other than reasonable costs of investigation or as otherwise
provided below. Director shall have the right to employ his counsel in such
action, suit or proceeding but the fees and expenses of such counsel incurred
after notice from the Corporation of its assumption of the defense thereof shall
be at the expense of Director unless (i) the employment of counsel by Director
has been authorized in writing by the Corporation, (ii) Director shall have
reasonably concluded that there may be a conflict of interest between the
Corporation and Director in the conduct of the defense of such action or
(iii) the Corporation shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the expenses of counsel shall be
at the expense of the Corporation. The Corporation shall not be entitled to
assume the defense of any action, suit or proceeding brought by or on behalf of
the Corporation or as to which Director shall have made the conclusion provided
for in (ii) above; and

(c) the Corporation shall not be liable to indemnify Director under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Corporation shall not settle any action or
claim in any manner which would impose any penalty or limitation on Director
without Director’s written consent. Neither the Corporation nor Director will
unreasonably withhold its consent to any proposed settlement.

7. Repayment of Expenses; Advances. (a) Director agrees that Director will
reimburse the Corporation for all reasonable expenses paid by the Corporation in
defending any civil or criminal action, suit or proceeding against Director in
the event and only to the extent that it shall be ultimately determined that
Director is not entitled to be indemnified by the Corporation for such expenses
under the provisions of the State Statute, this Agreement or otherwise.

(b) Expenses incurred by Director in any action, suit or proceeding to which the
Director is entitled to be indemnified hereunder shall be paid promptly by the
Corporation in advance of the final disposition of such proceeding at the
written request of the Director to the fullest extent permitted by Delaware law;
provided that the Director shall undertake in writing to repay such amount to
the extent that it is ultimately determined that the Director is not entitled to
indemnification by the Corporation.

8. Partial Indemnification. If the Director is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the expenses, damages, judgments, amounts paid in settlement, fines, penalties
or ERISA excise taxes actually and reasonably incurred by Director in the
investigation, defense, appeal or settlement of any action, suit or proceeding
but, however, for the total amount thereof, the Corporation shall nevertheless
indemnify the Director for the portion of such expenses, damages, judgments,
amounts paid in settlement, fines, penalties or ERISA excise taxes to which the
Director is entitled.

 

4



--------------------------------------------------------------------------------

9. Burden of Proof; Standards of Conduct. In connection with any determination
as to whether a Director is entitled to be indemnified under Section 1 hereof,
the burden of proof shall be on the Corporation to establish that Director is
not so entitled. The Director shall be conclusively presumed to have met the
relevant standards of conduct required by Delaware law for such indemnification,
unless a determination is made that the Director has not met such standards
(i) by the Board of Directors of the Corporation by a majority vote of the
directors who were not parties to the proceeding for which the Director is to be
indemnified, even though less than a quorum, or (ii) by a committee of such
directors designated by majority vote of such directors, even though less than a
quorum, or (iii) if there are no such directors, or if such directors so direct,
in a written opinion of independent legal counsel, the selection of whom has
been approved by the Director in writing, or (iv) by the stockholders of the
Corporation by majority vote. The failure of the directors or stockholders of
the Corporation or independent legal counsel to have made a determination that
indemnification or advancement of expenses under the State Statute is proper in
the circumstances because the Director has met the applicable standard of
conduct shall not be a defense to the action or create a presumption that the
Director has not met the applicable standard of conduct. If a determination is
made that the Director is not entitled to indemnification under the State
Statute, any judicial proceeding commenced by the Director to enforce this
Agreement shall be conducted in all respects as a de novo trial on the merits,
and the Director shall not be prejudiced by reason of that adverse
determination.

10. Enforcement. (a) The Corporation expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on the
Corporation hereby in order to induce Director to become or to continue as a
director of the Corporation, and acknowledges that Director is relying upon this
Agreement.

(b) If a claim under this Agreement is not paid by or on behalf of the
Corporation within 30 days after receipt of written notice thereof, Director may
at any time thereafter bring suit in any court of competent jurisdiction against
the Corporation to enforce the right to indemnification provided by this
Agreement. In the event Director is required to bring any action to enforce
rights or to collect moneys due under this Agreement, the Certificate of
Incorporation, the State Statute or otherwise, regardless of whether the
Director is successful in such action, the Corporation shall reimburse Director
for all of Director’s reasonable fees and expenses in bringing and pursuing such
action, unless a court of competent jurisdiction determines that each of the
material claims made by the Director in such action was not made in good faith
and was frivolous.

11. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of expenses provided by this Agreement shall not be deemed to limit or preclude
any other rights to which the Director may be entitled under the Certificate of
Incorporation, the Bylaws, any agreement, any vote of stockholders or
disinterested directors, the State Statute, or otherwise, both as to action in
Director’s official capacity and as to action in any other capacity on behalf of
the Corporation while holding such office.

 

5



--------------------------------------------------------------------------------

12. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

13. Governing Law; Binding Effect; Amendment and Termination. (a) This Agreement
shall be interpreted and enforced in accordance with the laws of the State of
Delaware.

(b) This Agreement shall be binding upon and shall inure to the benefit of
(i) the Director and Director’s heirs, personal representatives, executors,
administrators and assigns and (ii) the Corporation and its successors and
assigns, including any transferee or all or substantially all of the Corporation
by merger or by operation of law.

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto. The
indemnification afforded to Director hereby is a contract right and may not be
diminished, eliminated or otherwise affected with amendments to the
Corporation’s Certificate of Incorporation, Bylaws or agreements, including any
directors and officers liability insurance policies, whether the alleged actions
or conduct giving rise to the indemnification hereunder arose before or after
any such amendment. No waiver of any provision of this Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof, whether or not
similar, nor shall any waiver constitute a continuing waiver.

14. Notice. All notices and communications pursuant to this Agreement shall be
in writing and shall be deemed duly given on the date of delivery if personally
delivered or on the date or receipt or refusal indicated on the return receipt
if sent by first class mail, postage prepaid, registered or certified, return
receipt requested to the following addresses, unless notice of a change of
address is duly given by one party to the other, in which case notices shall be
sent to such changed address:

 

If to the Corporation:       The Colonial BancGroup, Inc.       Post Office Box
1108       Montgomery, Alabama 36101       Attention: Secretary    
If to Director:        

 

     

 

     

 

   

 

6



--------------------------------------------------------------------------------

15. Subrogation. In the event of any payment under this Agreement to or on
behalf of Director, the Corporation shall be subrogated to the extent of such
payment to all of the rights or recovery of Director against any person, firm,
corporation or other entity (other than the Corporation) and Director shall
execute all papers requested by the Corporation and shall do any and all things
that may be necessary or desirable to secure such rights for the Corporation,
including the execution of such documents necessary or desirable to enable the
Corporation to effectively bring suit to enforce such rights.

16. Headings. The headings used herein are for convenience only and shall not be
used in construing or interpreting any provision of this Agreement.

17. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party and
delivered to the other.

18. Subject Matter and Parties. This Agreement supercedes any prior agreements
between the parties relating to the same subject matter. The intended purpose of
this Agreement is to provide for indemnification and advancement of expenses,
and this Agreement is not intended to affect any other aspect of any
relationship between Director and the Corporation and is not intended to and
shall not create any rights in any person as a third party beneficiary
hereunder.

[Signatures appear on the following page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the date and year first above written.

 

THE COLONIAL BANCGROUP, INC. By:  

 

  Robert E. Lowder  

Chairman of the Board of Directors,

Chief Executive Officer and President

 

 

  Director

 

8